Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edgar Nelson Pitts appeals the district court’s order granting his motion for sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) (2006). On appeal, Pitts contends that he is actually innocent of his drug convictions. However, this challenge to his convictions cannot be remedied by way of a § 3582 motion. Accordingly, we affirm the district court’s order. See United States v. Pitts, No. 6:94-cr-70068-JCT-2 (W.D.Va. Oct. 18, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.